               Case 1:18-cv-08196-KHP Document 63 Filed 01/22/19 Page 1 of 3

     NEW YORK                                                                                                            SHANGHAI
      LONDON                                                                                                              ATLANTA
    SINGAPORE                                                                                                            BALTIMORE
   PHILADELPHIA                                          FIRM and AFFILIATE OFFICES                                     WILMINGTON
     CHICAGO                                                                                                                MIAMI
  WASHINGTON, DC                                                                                                        BOCA RATON
  SAN FRANCISCO                                                                                                         PITTSBURGH
                                                     STEVEN T. KNIPFELBERG
  SILICON VALLEY                                                                                                          NEWARK
                                                    DIRECT DIAL: +1 973 424 2019
     SAN DIEGO                                                                                                           LAS VEGAS
                                                   PERSONAL FAX: +1 973 556 1571
    LOS ANGELES                                  E-MAIL: stknipfelberg@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                            LAKE TAHOE
      BOSTON                                              www.duanemorris.com                                            MYANMAR
     HOUSTON                                                                                                                OMAN
      AUSTIN                                                                                                      A GCC REPRESENTATIVE OFFICE
                                                                                                                       OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                                   ALLIANCES IN MEXICO
                                                                                                                       AND SRI LANKA



January 22, 2019

VIA ECF

Honorable John G. Koeltl
U.S. District Court
Southern District of New York
500 Pearl Street
New York , New York 10007-1312

          Re:        BankUnited, N.A. v. Blue Wolf Investments, LLC, et als.
                     Civil Action # 1:18-cv-8196

Dear Judge Koeltl:

        Our office represents Plaintiff BankUnited, N.A. (“Plaintiff”) in the above matter. We
write together with counsel for defendant Mayer Gold to advise the Court of a potential scrivener’s
error in the Scheduling Order entered on December 19, 2018 [Dkt. 59] (the “Order”), a copy of
which is attached hereto. The Order appears to state that the date for the completion of discovery
is January 26, 2019. However, according to our notes from the initial pre-trial conference held on
December 17, 2018, we believe that Court intended to set the discovery end date as July 26, 2019.

      If the same matches the Court’s records, we kindly ask that Your Honor cause the Order to
be amended or the correct discovery end date to be confirmed.

          We thank the Court for its attention to this matter.

                                                                           Respectfully,

                                                                           /s/Steven T. Knipfelberg

                                                                           Steven T. Knipfelberg
STK
Enclosures
Jordan C. Pilevsky, Esq. (via ECF)

D UANE M ORRIS LLP    A DELAWARE LIMITED LIABILITY PARTNERSHIP                                 GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                                     PHONE: +1 973 424 2000    FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
               Case 1:18-cv-08196-KHP
                    1:18-cv-08196-JGK Document 59
                                               63 Filed 12/19/18
                                                        01/22/19 Page 1
                                                                      2 of 2
                                                                           3

 UNITED STATES DISTRICT COURT
                                                                                              usnssr>NY
 SOUTHERN DISTRICT OF NEW YORK                                                                DOCUMENT
                                                                                              ELECl'RONICAU.YFILED
                                                                                               DOC#:---~---11
                                                Plaintiff(s).
                                                                                               DATE FILED:            /l-/'1-/fi
                   - against -                                                   _j_Jf_ Civ.          ()I/ b   (JGK)

       ~ ~t.lc·•:                                                               CIVIL SCHEDULING ORDER

                                      - (}      Defcndant(s 1•

•JOHN G. KOELTL, District Judge:

          Pursuant to Fed. R. Civ. P. l 6(b ). after holding a conl'crence in this matter on I                  2Jf7;/?.
the Court hereby orders that:

          Pleadings and Parties: Except for good c::iuse shown:
          I.
                                                                                                          '     • I
          2. No additional defenses may be assertec: after                 _!_,LJL.:.:::_,4--Jf.l__


          Discoveryi Except for good cause shown . all discovery shall be commenced in time to be
completed by /; (fC, /;          'f       . The Court expe·::ts discovery to be completed within 60 days of
the first schedul(]lg    cdnfcr~nce unless. aller the cx1:•iration of'that 60 day period. all counsel stipulate
that additional time (not to exceed 60 more days)               i~:   needed to complete discovery. The expert
disclosures required by Fed. R. Civ. I'. 26(a)(2) sh::ill be made at least 30 days before the completion
or discovery.
          Dis positive Motions:' Dispositive motio :s. if any. arc to be completed by                          f:/30/,tJ .
The parties are advised to comply with the             Court·~:       Individual Practice 2(B) regarding motions. and
to submit one fully briefed set of courtesy copies L:· the Court.


       Pretrial Order/Motions in Liminc:* A joint ~;~~per. together with any motions in
limine or motions to bifurcate. shall be submitted by 1, (?, . In jury cases, parties shall
submit requests to charge and voir dire requests. 11'1 non-jury cases, parties shall also submit



    Note: In the event a dispositive motion is 1nade, the date:·. for submitting, the Joint Pretrial ()rd er (together \\'ith
 t\1c1noranda of La\v, Requests to Charge, Proposed Voir Dir•.', Proposed Findings of Fact and ('onclusions of Lav•.', as
appropriate) shall be changed fron1 that sho\vn above to three (3) \\-'eeks frorn the dL·cision on the motion. The ready
trial date shall be adjourned to a date four (4) "''eeks after ti·:: decision on the dispositive rnotion. The rinal pretrial
confen:ncc, if any, \\·ill be scheduled by the Deputy Clerk.
     At an) ti1ne after the ready for trial date, counsel nlust ·iotify the Court and their adversaries in \vriting of any
polential scheduling conflicts, including, but not limited to, t1·ials and vacations. that \Vould prevent a trial at a particular
tirne. Such notice 1nust corne before counsel are notified by 11c (~ourt of an actual trial date, not after. Counsel should
not it~· the Court and a!l other counsel in \\Tiling, at the earlie:;t possible time of any particular scheduling problems
involving out-of-to\V!l \Vitnesses or other exigencies.
            Case 1:18-cv-08196-KHP
                 1:18-cv-08196-JGK Document 59
                                            63 Filed 12/19/18
                                                     01/22/19 Page 2
                                                                   3 of 2
                                                                        3

 proposed findings of fact and conclusions of law. lhe pretrial order shall conform to the Court's
 Form Joint Pretrial Order, a copy of which may bt: obtained from the Deputy Clerk.


        Trial:* The parties shall be ready for trial on  ~ours notice on or after          /   c;~f.
 The estimated trial time is    3     days, and this a jury~ /non-jury·-· __ trial.


        Other:

                 The case is referred to the Magistra\..: Judge for purposes of settlement (see attached
                 Reference Order).
      v--,.---
                 The parties will notify the Court by __ /                    whether a reference to the
                 Magistrale Judge would be useful foe urpos so settlement and whether they consent
                 to trial before the Magistrate Judge. fhe parties may communicate with the Court with
                 respect to these matters by joint letter. If the parties consent to trial before the
                 Magistrate Judge. they arc directed tit do so by stipulation.


SO ORDERED.

Dated: New York, New York

             ;?-pz/;:i                   -----··--



                                                                      JOHN G. KOEL TL
                                                              UNITED STATES DISTRICT JUDGE




2
